DETAILED ACTION
This is a response to the Amendment to Application # 17/447,576 filed on November 25, 2022 in which claims 1, 5, 6, 12, and 14 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3, 5-8, and 10-16 are pending, of which claims 1-3, 5-8, and 10-16 are rejected under 35 U.S.C. §§ 112(b); claims 5, 10, 13, and 15 are rejected under 35 U.S.C. § 112(d);  and claims 1-3, 5-8, and 10-16 are rejected under 35 U.S.C. § 103.

	Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-8, and 10-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1 and 6, these claims include the limitation “displaying differences of a plurality of versions of the text structure of the second text provided by the server in a form of first comments,” or similar. This claim is subject to multiple, distinct interpretations relating to what exactly is “provided by the server.” For example, this limitation can be interpreted that the server is only required to provide (1) the differences, (2) the second text, or (3) the comments.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).

Regarding claims 12 and 14, these claims include the limitation “sending differences of a plurality of versions of the text structure of the second text provided by the server in a form of first comments,” or similar. This claim is subject to multiple, distinct interpretations relating to what exactly is sent “to the client.” For example, this limitation can be interpreted as only (1) the differences, (2) the second text, or (3) the comments are sent “to the client.”
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).

Regarding claims 2, 3, 5, 7, 8, 10, 11, 13, 15, and 16, these claims depend from one of the above claims and, therefore, inherit the rejection of that claim above.

Claim Rejections - 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 10, 13, and 15 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding claims 5 and 10, these claims recite only limitations that are include subject matter already present in the final six lines of parent claims 1 and 6, respectively. Further, although the limitations of claims 5 and 10 do not exactly match those limitations of claims 1 and 6, they are, in fact broader than those limitations of the parent claims. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Regarding claims 13 and 15, these claims recite only limitations that are include subject matter already present in the final six lines of parent claims 12 and 14, respectively. Further, although the limitations of claims 13 and 15 do not exactly match those limitations of claims 12 and 14, they are, in fact broader than those limitations of the parent claims. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
	
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Booth et al., US Publication 2022/0075929 (hereinafter Booth) in view of Religa et al., US Publication 2020/0380067 (hereinafter Religa), as cited on the Notice of References Cited dated November 8, 2021.

Regarding claim 1, Booth discloses a method for assisting editing a document, applied to a client, comprising “receiving and displaying a text structure of a second text obtained by a server based on a first text.” (Booth ¶¶ 44-51). Specifically, Booth teaches that a document (i.e., a first text) is received by a server (Booth ¶ 44), and that document is parsed into a variety of tokens that are modified and rearranged through various processes described at ¶¶ 45-51, which results in a modified (i.e., a second text), that is then displayed in a flowchart user interface at Booth ¶ 52. Additionally, Booth discloses “the first text includes at least one discussion, each of the at least one discussion including at least one point” (Booth ¶ 44) where the claims include text that characterizes the invention (i.e., a discussion) and each text includes one or more key points that are converted into tokens. Further, Booth discloses “the text structure of the second text is a tree structure” (Booth ¶ 52) where the second text is structured as a flowchart, which is a form of tree because it is a series of nodes linked together in a hierarchical fashion.1 
Moreover, Booth discloses “the text structure of the second text … includes at least one structure node corresponding to the at least one discussion or the at least one point” (Booth ¶ 52) where the flowchart includes the tokens, which correspond to the key points. Likewise, Booth discloses “the content features of the parent structure node or the content features of the same-level structure node including one or more features of a corresponding discussion, a corresponding point, a type of a corresponding text unit, or a related requirement of the corresponding text unit” (Booth ¶ 92 and Fig. 7) where the structure is shown to include “Claim A,” which is a “type of corresponding text unit.” 
Booth also discloses “the second text includes at least one text unit corresponding to the at least one structure node the at least one text unit being configured to illustrate the first text; (Booth ¶ 55) by giving an example of a specification template that includes this data. In addition, Booth discloses “generating a request of acquiring a target text unit corresponding to the at least one structure node” (Booth ¶¶ 90-91, 188) where a claim segment is selected to be displayed (Booth ¶¶ 90-91) and this may be performed on a distributed system (Booth ¶ 188), indicating that the request would be sent to a server. 
Furthermore, Booth discloses “receiving and displaying the target text unit obtained by the server” (Booth ¶ 91) where the text segment is displayed. Moreover, Booth discloses “displaying a plurality of neighboring text units of the target text unit, wherein each text unit among the target text unit and the plurality of neighboring text units corresponds to a respective structure node” (Booth ¶ 91 and Figs. 6-7) by disclosing that a flowchart in accordance with Figs. 6-7 is displayed, which shown a plurality of neighboring text segments that correspond to respective structure components in the form of additional claim segments. 
Likewise, Booth discloses “obtaining a user’s modification instruction to the target text unit, wherein the modification instruction includes at least one of a first instruction for editing a blank content in the text unit and a second instruction for editing non-blank content in the text unit” (Booth ¶ 195) by receiving user input to modify the existing statements (i.e., editing a non-blank content). Booth also discloses “displaying an updated target text unit after performing the modification instruction.” (Booth ¶ 195) by providing an updated initial draft. 
Finally, Booth discloses “sending a current version of the second text to the server” (Booth ¶ 53, Fig. 3) where Booth sends “Supplemental Text,” representing the user’s current version of the text, to the server at step 336.
Although Booth discloses that the system improves on prior methods of machine learning, it does not explicitly disclose that “the at least one structure node being generated by a structure node generating model; wherein the structure node generating model is a machine learning model, whose input feature includes content features of a parent structure node of the at least one structure node and content features of a same-level structure node of the at least one structure node.” Additionally, Booth does not appear to explicitly disclose “displaying differences of a plurality of versions of the text structure of the second text provided by the server in a form of first comments, wherein the plurality of the versions of the text structure of the second text are determined by a user selection; and displaying differences of a plurality of versions of the text unit of the second text provided by the server in a form of second comments.”
However, Religa discloses a document creation method include the step “the at least one structure node being generated by a structure node generating model; wherein the structure node generating model is a machine learning model” (Religa ¶ 26) by using a classification model that is shown to generate structure and indicating that the model may be a machine learning model. Additionally, Religa discloses “whose input feature includes content features of a parent structure node of the at least one structure node and content features of a same-level structure node of the at least one structure node” (Religa  ¶¶ 41, 51) by indicating that document contains a plurality of content types, such as “body of text, a heading 1-n (for example, a heading 1, a heading 2, . . . a heading n), a document title, a subtitle, a byline, a header of abstract, an abstract, a list, source code, a “From” address, a “To” address, a signature, a quote, a bibliography, an emphasized text (including levels of emphasis, such as a subtle emphasis, a moderate emphasis, or an intense emphasis), a reference, a caption (such as a caption on an image, a table, a SmartArt element, and the like), a table of contents, a text box, a block of text, a footnote, an endnote, a date, a hyperlink, an ordered list, a content title (such as a title on an image, a table, a SmartArt element, a list, and the like) a hashtag, a citation, a definition, a sample, an example, a line number, a salutation, a glossary, a tagline, a headline, a preamble, or a closing” (Religa ¶ 41), which all represent various structures of the content. Religa further gives an examples of a document containing a title, abstract, and multiple favorite sections (Religa ¶ 51), where the favorite sections are “same-level” and children of the title.
Further, Religa discloses “displaying differences of a plurality of versions of the text structure of the … text provided by the server in a form of first comments” (Religa ¶¶ 22, 51, 55 and Figs. 3B, 5) by showing a plurality of versions of the title (Religa ¶ 51 and Fig. 3B) and further shows that these suggestions may be shown in the form of a plurality of comments (Religa ¶ 55 and Fig. 5). Religa further indicates these suggestions come from the server (Religa ¶ 22). Further, Religa discloses “wherein the plurality of the versions of the text structure of the … text are determined by a user selection” (Religa ¶ 51 and Fig. 3A), by showing that a user selects indicator 230 to determine to display the versions of the text structure. Finally, Religa discloses “displaying differences of a plurality of versions of the text unit of the … text provided by the server in a form of second comments” (Religa ¶ 55 and Fig. 5) by displaying the differences between the plurality of versions in the form of a series of comments.
In addition, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Religa was combined with Booth, these comments of Religa would be on the second text of Booth. Therefore, the combination of Booth and Religa at least teaches and/or suggests the claimed limitations “displaying differences of a plurality of versions of the text structure of the second text provided by the server in a form of first comments, wherein the plurality of the versions of the text structure of the second text are determined by a user selection; and displaying differences of a plurality of versions of the text unit of the second text provided by the server in a form of second comments,” rendering them obvious.
Booth and Religa are analogous art because they are from the “same field of endeavor,” namely that of machine learning based document creation tools. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Booth and Religa before him or her to modify the machine learning of Booth to include the use of the particular model of Religa.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Booth differs from the claimed invention by including an undisclosed machine learning model in place of the claimed machine learning model. Further, Religa teaches that the claimed machine learning model was well known in the art. One of ordinary skill in the art could have predictably substituted the specific machine learning model of Religa for the generic machine learning model of Booth. 

Regarding claim 6, it merely recites a system for performing the method of claim 1. The system comprises computer modules for performing the various functions. The combination of Booth and Religa comprises computer software modules for performing the same functions. Thus, claim 6 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 11, it merely recites a computer readable storage medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Booth and Religa comprises computer software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 7, the combination of Booth and Religa discloses the limitations contained in parent claims 1 and 6 for the reasons discussed above. In addition, the combination of Booth and Religa discloses “wherein the content features of the parent structure node or the content features of the same-level structure node further include: a point type feature of the point corresponding to the parent structure node or the same-level structure node, (Booth ¶ 96 and Fig. 7) where the indication of a claim is a point type feature. Further, the combination of Booth and Religa discloses “wherein the structure node generating model is a neural network model, and is generated by training.” (Religa ¶ 25)

Regarding claims 3 and 8, the combination of Booth and Religa discloses the limitations contained in parent claims 2 and 7 for the reasons discussed above. In addition, the combination of Booth and Religa discloses “wherein the point type feature is obtained by a point type judging model, wherein the point type judging model is a machine learning model, and includes an embedded sub-model and a classification sub-model” (Religa ¶¶ 37-38) for the reasons discussed in regard to the following limitations. Additionally, the combination of Booth and Religa discloses “the embedded sub-model generates a point text representing vector based on a point text” (Religa ¶ 37) by generating a vector of the text. Finally, the combination of Booth and Religa discloses “the classification sub-model generates the point type feature based on the point text representing vector. (Religa ¶¶ 37-38) by using the vectors as part of the classification model.
Booth and Religa are analogous art because they are from the “same field of endeavor,” namely that of machine learning based document creation tools. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Booth and Religa before him or her to modify the neural network of Booth to include the sub-models of Religa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Booth teaches the “base device” for identifying and organizing data using a machine learning. Further, Religa teaches the “known technique” of using a neural network with sub-modules for generating vectors and classifying data based on the vector that is applicable to the base device of Religa. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because vectors are the traditional method for entering data into a machine learning algorithm and, thus, using the vectors to classify data according to Religa would be well-understood and easy to implement by a skilled artisan.

Regarding claims 5 and 10, the combination of Booth and Religa discloses the limitations contained in parent claims 1 and 6 for the reasons discussed above. In addition, the combination of Booth and Religa discloses “sending a current version of the second text to the server” (Booth ¶ 53, Fig. 3 and Religa ¶¶ 23, 47) where Booth shows “Supplemental Text,” representing the user’s current version of the text, to the server at step 336, while Religa separately discloses updating the document based on the presence of a suggested modification and indicating that the processes may be performed at a server, which would require the current version of the document to be sent to the server. Further, the combination of Booth and Religa discloses “displaying differences of a plurality of versions of the text structure of the second text provided by the server; and displaying differences of a plurality of versions of the text unit of the second text provided by the server” (Religa ¶ 51 and Fig. 3B) by giving an example of a suggested title modification containing both differences in the text unit and the text structure being displayed.

Regarding claim 12, Booth discloses a method for assisting editing a document, applied to a server, comprising “obtaining a first text” (Booth ¶ 44) by receiving a document (i.e., a first text). Additionally, Booth discloses “wherein the first text including at least one discussion, each of the at least one discussion including at least one point” (Booth ¶ 44) where the claims include text that characterizes the invention (i.e., a discussion) and each text includes one or more key points that are converted into tokens. Further, Booth discloses “obtaining a text structure of a second text based on the first text” (Booth ¶¶ 45-51) where the document is parsed into a variety of tokens that are modified and rearranged through various processes described by these paragraphs. Moreover, Booth discloses “wherein the text structure of the second text is a tree structure” (Booth ¶ 52) where the second text is structured as a flowchart, which is a form of tree because it is a series of nodes linked together in a hierarchical fashion.2 Likewise, Booth discloses “the text structure of the second text … includes at least one structure node corresponding to the at least one discussion or the at least one point” (Booth ¶ 52) where the flowchart includes the tokens, which correspond to the key points.
Booth also discloses “the content features of the parent structure node or the content feature of the same-level structure node including one or more of features a corresponding discussion, a corresponding point, a type of a corresponding text unit, or a related requirement of the corresponding text unit” (Booth ¶ 92 and Fig. 7) where the structure is shown to include “Claim A,” which is a “type of corresponding text unit.” In addition, Booth discloses “the second text includes at least one text unit corresponding to the at least one structure node, the at least one text unit includes a part of the specification, the at least one text unit being configured to illustrate the first text” (Booth ¶ 55) by giving an example of a specification template that includes this data. Furthermore, Booth discloses “sending the text structure of the second text to a client” (Booth ¶ 188) by disclosing that this may be performed on a distributed system, indicating that the request would be sent to a server. Moreover, Booth discloses “receiving a request of acquiring a target text unit corresponding to the at least one structure node generated by the client; and (Booth ¶¶ 90-91) where a claim segment is selected to be displayed. 
Likewise, Booth discloses “obtaining the target text unit and sending the target text unit to the client” (Booth ¶ 91) where the text segment is displayed in response to the request. Booth also discloses “sending a plurality of neighboring text units of the target text unit to the clients wherein each text unit among the target text unit and the plurality of neighboring text units corresponds to a respective structure node” (Booth ¶ 91 and Figs. 6-7) by disclosing that a flowchart in accordance with Figs. 6-7 is displayed, which shown a plurality of neighboring text segments that correspond to structure components in the form of additional claim segments, which must have been sent in order to be displayed. Additionally, Booth discloses “obtaining a user’s modification instruction to the target text unit, wherein the modification instruction includes at least one of a first instruction for editing a blank content in the text unit and a second instruction for editing non-blank content in the text unit” (Booth ¶ 195) by receiving user input to modify the existing statements (i.e., editing a non-blank content). Further, Booth discloses “sending an updated target text unit after performing the modification instruction to the client.” (Booth ¶ 188) by disclosing that this may be performed on a distributed system, indicating that the request would be sent to a server. Finally, Booth discloses “sending a current version of the second text from the client” (Booth ¶ 53, Fig. 3) where Booth sends “Supplemental Text,” representing the user’s current version of the text, from the client to the server at step 336.
Although Booth discloses that the system improves on prior methods of machine learning, it does not explicitly disclose that “the at least one structure node being generated by a structure node generating model; wherein the structure node generating model is a machine learning model, whose input feature includes content features of a parent structure node of the at least one structure node and content features of a same-level structure node of the at least one structure node.” Additionally, Booth does not appear to explicitly disclose “sending differences of a plurality of versions of the text structure of the second text to the client in a form of first comments, wherein the plurality of the versions of the text structure of the second text are determined by a user selection; and sending differences of a plurality of versions of the text unit of the second text provided by the server in a form of second comments.”
However, Religa discloses a document creation method include the step “the at least one structure node being generated by a structure node generating model; wherein the structure node generating model is a machine learning model” (Religa ¶ 26) by using a classification model that is shown to generate structure and indicating that the model may be a machine learning model. In addition, Religa discloses “whose input feature includes content features of a parent structure node of the at least one structure node and content features of a same-level structure node of the at least one structure node” (Religa  ¶¶ 41, 51) by indicating that document contains a plurality of content types, such as “body of text, a heading 1-n (for example, a heading 1, a heading 2, . . . a heading n), a document title, a subtitle, a byline, a header of abstract, an abstract, a list, source code, a “From” address, a “To” address, a signature, a quote, a bibliography, an emphasized text (including levels of emphasis, such as a subtle emphasis, a moderate emphasis, or an intense emphasis), a reference, a caption (such as a caption on an image, a table, a SmartArt element, and the like), a table of contents, a text box, a block of text, a footnote, an endnote, a date, a hyperlink, an ordered list, a content title (such as a title on an image, a table, a SmartArt element, a list, and the like) a hashtag, a citation, a definition, a sample, an example, a line number, a salutation, a glossary, a tagline, a headline, a preamble, or a closing” (Religa ¶ 41), which all represent various structures of the content. Religa further gives an examples of a document containing a title, abstract, and multiple favorite sections (Religa ¶ 51), where the favorite sections are “same-level” and children of the title.
Further, Religa discloses “sending differences of a plurality of versions of the text structure of the … text provided by the server in a form of first comments” (Religa ¶¶ 22, 51, 55 and Figs. 3B, 5) by showing a plurality of versions of the title (Religa ¶ 51 and Fig. 3B) and further shows that these suggestions may be shown in the form of a plurality of comments (Religa ¶ 55 and Fig. 5). Religa further indicates these suggestions come from the server (Religa ¶ 22). Further, Religa discloses “wherein the plurality of the versions of the text structure of the … text are determined by a user selection” (Religa ¶ 51 and Fig. 3A), by showing that a user selects indicator 230 to determine to display the versions of the text structure. Finally, Religa discloses “sending differences of a plurality of versions of the text unit of the … text provided to the client in a form of second comments” (Religa ¶¶ 22, 55 and Fig. 5) by displaying the differences between the plurality of versions in the form of a series of comments. Religa further indicates these suggestions come from the server (Religa ¶ 22).
In addition, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Religa was combined with Booth, these comments of Religa would be on the second text of Booth. Therefore, the combination of Booth and Religa at least teaches and/or suggests the claimed limitations “displaying differences of a plurality of versions of the text structure of the second text provided by the server in a form of first comments, wherein the plurality of the versions of the text structure of the second text are determined by a user selection; and displaying differences of a plurality of versions of the text unit of the second text provided by the server in a form of second comments,” rendering them obvious.
Booth and Religa are analogous art because they are from the “same field of endeavor,” namely that of machine learning based document creation tools. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Booth and Religa before him or her to modify the machine learning of Booth to include the use of the particular model of Religa.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Booth differs from the claimed invention by including an undisclosed machine learning model in place of the claimed machine learning model. Further, Religa teaches that the claimed machine learning model was well known in the art. One of ordinary skill in the art could have predictably substituted the specific machine learning model of Religa for the generic machine learning model of Booth. 

Regarding claim 14, it merely recites a system for performing the method of claim 12. The system comprises computer modules for performing the various functions. The combination of Booth and Religa comprises computer software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 12.

Regarding claim 16, it merely recites a computer readable storage medium for performing the method of claim 12. The medium comprises computer software modules for performing the various functions. The combination of Booth and Religa comprises computer software modules for performing the same functions. Thus, claim 16 is rejected using the same rationale set forth in the above rejection for claim 12.

Regarding claims 13 and 15, the combination of Booth and Religa discloses the limitations contained in parent claims 12 and 14 for the reasons discussed above. In addition, the combination of Booth and Religa discloses “receiving a current version of the second text from the client” (Booth ¶ 53, Fig. 3 and Religa ¶¶ 23, 47) where Booth sends “Supplemental Text,” representing the user’s current version of the text, to the server at step 336, while Religa separately discloses updating the document based on the presence of a suggested modification and indicating that the processes may be performed at a server, which would require the current version of the document to be sent to the server. Additionally, the combination of Booth and Religa discloses “determining differences of a plurality of versions of the text structure of the second text and sending them to the client; and determining differences of a plurality of versions of the text unit of the second text and sending them to the client” (Religa ¶ 51 and Fig. 3B) by giving an example of a suggested title modification containing both differences in the text unit and the text structure being displayed.
Booth and Religa are analogous art because they are from the “same field of endeavor,” namely that of machine learning based document creation tools. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Booth and Religa before him or her to modify the documents of Booth to include the modification abilities of Religa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Booth teaches the “base device” for compiling documents for display  to a user. Further, Religa teaches the “known technique” editing documents that is applicable to the base device of Booth. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the editing features of Religa are well known in the art to be practiced on the documents collected by the Booth, thus resulting in a high likelihood of success.

Response to Arguments
Applicant’s arguments filed May 6, 2022, with respect to the claim interpretation and the rejection of claims 1-3, 5-8, and 10-16 under 35 U.S.C. § 112(b) (Remarks 12-14) have been fully considered and are persuasive. The rejection of claims 1-3, 5-8, and 10-16 has been withdrawn. 

Applicant’s arguments filed November 25, 2022, with respect to the claim interpretation and the rejection of claims 1-3, 5-8, and 10-16 under 35 U.S.C. § 112(b) (Remarks 12-13) have been fully considered and are persuasive. The previous rejection of claims 1-3, 5-8, and 10-16 have been withdrawn. 

Applicant's remaining arguments filed November 25, 2022 have been fully considered but they are not persuasive.

Regarding the rejection of claim 1 under 35 U.S.C. § 103, Applicant first argues that the combination of Booth and Religa fails to disclose “sending a current version of the second text to the server; displaying differences of a plurality of versions of the text structure of the second text provided by the server in a form of first comments, wherein the plurality of the versions of the text structure of the second text are determined by a user selection; and displaying differences of a plurality of versions of the text unit of the second text provided by the server in a form of second comments.” (Remarks 14). In support of this contention, Applicant characterizes the teachings of Booth and Religa. (Remarks 14-15). The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely characterizes the prior art references without providing any explanation as to how the cited law specifically applies to the facts of this case. For example, although the remarks describe the prior art, they provide no evidence or explanation as to why the prior art would not teach or suggest the claimed invention. Accordingly, since the Applicant fails to provide the Examiner with any distinct or specific reason as to why the rejection is erroneous, Applicant’s argument is unpersuasive.

Applicant next argues that Religa does not teach or suggest the claimed invention based on “the differences in results” and concludes that “[t]he cited references … cannot achieve these goals because their limitations in displaying an highlighting results.” (Remarks 16). The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely characterizes the prior art references without providing any explanation as to how the cited law specifically applies to the facts of this case. For example, although the remarks describe the prior art, they provide no evidence or explanation as to why the prior art would not teach or suggest the claimed invention. Accordingly, since the Applicant fails to provide the Examiner with any distinct or specific reason as to why the rejection is erroneous, Applicant’s argument is unpersuasive.

Applicant next argues that “there is not motivation to combine Booth and Religa” because of “their vast differences in other aspects.” (Remarks 17). Applicant follows these statements with another characterization of Booth. (Remarks 17-18). The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely characterizes the prior art references without providing any explanation as to how the cited law specifically applies to the facts of this case. For example, Applicant never discusses the art in relation to the legal test for determining whether a motivation exists. Accordingly, since the Applicant fails to provide the Examiner with any distinct or specific reason as to why the rejection is erroneous, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 2, 3, 5-8, and 10-16 under 35 U.S.C. § 103, Applicant argues that these claims are allowable for either the same reasons as claim 1 or for depending on such a claim. (Remarks 18-19). Applicant’s argument is unpersuasive for the reasons discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “tree;” Microsoft Computer Dictionary; May 1, 2002; Microsoft Press; Fifth Edition; Page 529.
        2 “tree;” Microsoft Computer Dictionary; May 1, 2002; Microsoft Press; Fifth Edition; Page 529.